Citation Nr: 1105318	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  07-13 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
degenerative disc disease of the cervical spine (cervical spine 
condition).  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine with bilateral 
lower leg pain (lumbar spine condition).  

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
degenerative changes of the left knee (left knee condition).  

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for leg 
numbness and general weakness of the body.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1962 to November 1962.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 decision by the Department of 
Veterans Affairs (VA) Nashville, Tennessee Regional Office (RO). 


FINDINGS OF FACT

1.  The Board denied the Veteran's claims for service connection 
for a cervical spine condition, a lumbar spine condition, and a 
left knee condition in an October 2004 decision on the bases that 
there was no medical evidence establishing a link between his 
current conditions and his active service and that these 
conditions did not manifest themselves to a compensable degree 
within one year of the Veteran's active service.  

2.  The Board denied the Veteran's claim for service connection 
for leg numbness and general weakness of the body in an October 
2004 decision on the basis that there was no evidence that the 
Veteran was suffering from a ratable disability.  

3.  The Board denied the Veteran's motion for reconsideration in 
June 2005.  

4.  The additional evidence presented since the previous final 
Board denial does not raise a reasonable possibility of 
substantiating the Veteran's claims.  


CONCLUSIONS OF LAW

1.  The October 2004 Board decision that denied the Veteran's 
service connection claims is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2010).

2.  New and material evidence has not been presented to reopen 
the Veteran's claims for service connection.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West 2002).  In this case, the Veteran 
contends that the RO erred in refusing to reopen and grant his 
previously denied claims for service connection.  He asserts that 
on the basis of evidence he has now submitted, he meets the legal 
and factual criteria for service connection for these claims.

A review of the procedural history of the Veteran's claims is 
instructive.  The Veteran first sought service connection for 
each of the issues currently on appeal in May 2000.  The RO 
denied his claims in October 2001.  He filed a timely Notice of 
Disagreement, and the RO issued a Statement of the Case in June 
2002.  He filed a timely Substantive Appeal.  In an October 2003 
remand, the Board returned the case to the RO so that it could 
consider new evidence that the Veteran had submitted.  The RO 
issued a Supplemental Statement of the Case, and the case 
thereafter returned to the Board.  In an October 2004 decision, 
the Board denied each of the Veteran's claims.  With respect to 
the Veteran's claims for service connection for a cervical spine 
condition, a lumbar spine condition, and a left knee condition, 
the Board found that there was no competent medical evidence 
linking his claims to service and that his conditions had not 
manifested to a compensable degree within one year of service 
separation as to warrant service connection on a presumptive 
basis.  See 38 C.F.R. § 3.309(a) (2010) (providing that certain 
disabilities - including arthritis - may be presumptively service 
connected if they arise to a compensable degree within one year 
of service).  With respect to the Veteran's claim for service 
connection for leg numbness and general weakness of the body, the 
Board did not find evidence that the Veteran was currently 
suffering from these conditions.  The Veteran filed a motion in 
December 2004 asking the Board to reconsider its decision; the 
Board denied this motion in June 2005.  The October 2004 decision 
denying his claims thus became final.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.

The Board's June 2005 denial of the Veteran's motion to 
reconsider informed him that he could seek to reopen his claims 
at the RO level.  The Veteran did so in that same month, 
submitting the evidence detailed below.  The RO again denied the 
Veteran's claims in an October 2005 decision, finding that the 
Veteran had not submitted new and material evidence sufficient to 
reopen his claim.  The Veteran filed a timely Notice of 
Disagreement, and the RO issued a Statement of the Case in 
October 2007.  The Veteran filed a timely Substantive Appeal in 
April 2007, and the case has now returned to the Board.

A previously denied claim will be reopened if the claimant 
submits new and material evidence.  38 U.S.C.A. § 5108, 38 C.F.R. 
§ 3.156(a).  If the Board determines that new and material 
evidence has not been received, the adjudication of the 
particular claim ends, and further analysis is neither required 
nor permitted.  Any decision that the RO may have made with 
respect to a new and material claim is irrelevant.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996), aff'g 8 Vet. App. 
1 (1995).  See also, Jackson v Principi, 265 F.3d 1366, 1369 
(2001) (holding that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim to 
be reopened regardless of whether the previous action denying the 
claim was appealed to the Board).  

New evidence is defined as evidence not previously submitted to 
agency decision makers, and material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Concurrent with his June 2005 claim to reopen, the Veteran 
submitted two pieces of evidence: a June 2000 letter from a 
fellow soldier and a December 2004 medical opinion from J. 
Michael Bookout, MD.

The June 2000 buddy statement is neither new nor material.  A 
review of the Veteran's claims file reveals that this same letter 
had been submitted previously; indeed, it is listed as being 
received and reviewed by the RO in its original October 2001 
rating decision denying the Veteran's claim.  This letter is 
therefore not new.  

The letter from Dr. Bookout, though new, is not material.  In his 
letter, Dr. Bookout stated that, in his medical opinion, the 
Veteran's currently existing medical conditions are "possibly 
related to an injury, disease, or event occurring during the 
Veteran's military service."  

As explained above, three of the Veteran's claims were denied 
because there was no competent medical evidence that the 
Veteran's conditions were causally related to his active service.  
If the Board were to find that this December 2004 medical opinion 
were competent and credible evidence, then it would speak to the 
reason for the previous final denial for these three issues.

This opinion, however, is too equivocal to serve as the medical 
nexus required for a grant of service connection.  See Hickson v. 
West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)) 
(to substantiate a claim for service connection, the Board must 
find medical evidence that the Veteran currently suffers from a 
disability, evidence of an in service incurrence or aggravation 
of that disability, and medical evidence of a nexus between the 
present disability and the disability claimed in service).  

The Court of Appeals for Veterans Claims has consistently held 
that speculative opinions by a medical professional cannot 
provide the degree of certainty required for medical opinion.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999) (by using the 
term "could," without supporting clinical data or other 
rationale, doctor's opinion simply was too speculative to provide 
the degree of certainty required for medical opinion); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (a medical opinion 
expressed in terms of "may," also implies "may or may not" and 
therefore is too speculative to establish a plausible claim 
(citing Obert v. Brown, 5 Vet. App. 30, 33 (1993))); McLendon v. 
Nicholson, 20 Vet. App. 79, 85 (2006) (speculative medical 
opinion as to causation cannot establish a medical nexus to 
service).  

Given this case law, the Board finds that Dr. Bookout's 
conclusion that the Veteran's conditions "are possibly related 
to" his active service is not particular enough to serve as the 
required medical nexus between his current conditions and his 
active service.

Further, the Board notes that his December 2004 letter is similar 
to an earlier August 2002 letter from Dr. Bookout.  That letter 
stated that the Veteran suffered from "cervical and lumbar 
spondylosis with radiculopathy and generalized osteoarthritis."  
Dr. Bookout stated that based on his examination of the Veteran, 
he could "neither include nor [could he] exclude a contribution 
to his current medical problem from his period of service in the 
armed forces when he was a young man."  In its October 2004 
decision, the Board specifically reviewed this earlier letter 
from Dr. Bookout and concluded that it was too speculative to 
serve as a nexus opinion.  This more recent December 2004 letter 
makes basically the same equivocal conclusion, and it is 
therefore cumulative of the earlier considered evidence.  

The Board recognizes the Veteran's sincere belief that his 
current medical conditions are causally related to his active 
service and that service connection for these conditions is 
warranted.  As elucidated above, however, the evidence added to 
the claims folder since the Veteran's previous final denial does 
not raise a reasonable possibility of substantiating the claim.  
Accordingly the Board must conclude that the Veteran has not 
submitted new and material evidence sufficient to warrant the 
reopening of his claims.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA satisfied its duty to notify via a June 2005 letter sent to 
the Veteran that informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  This same letter defined new and material 
evidence, and it informed him of what evidence would be necessary 
to substantiate the element of the claim for service connection 
that was found insufficient in the previous denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

Next, VA has a duty to assist the Veteran in the development of 
his claim.  This duty includes assisting his in the procurement 
of both service treatment records and other pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, all obtainable 
evidence has been associated with the claims file, including the 
Veteran's service treatment records, records of the Veteran's 
private medical treatment, and records from the Social Security 
Administration.  Further, though a VA compensation and pension 
examination was not performed, such an examination is not 
required unless a previously denied claim for service connection 
has been reopened.  

The Board notes that the evidence already of record is adequate 
to allow resolution of the appeal.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result in 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  


ORDER

New and material evidence has not been presented, and the 
Veteran's claim for service connection for degenerative disc 
disease of the cervical spine remains denied.  

New and material evidence has not been presented, and the 
Veteran's claim for service connection for degenerative disc 
disease of the lumbar spine with bilateral lower leg pain remains 
denied.  

New and material evidence has not been presented, and the 
Veteran's claim for service connection for degenerative changes 
of the left knee remains denied.  

New and material evidence has not been presented, and the 
Veteran's claim for service connection for leg numbness and 
general weakness of the body remains denied. 



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


